

116 S3821 IS: Affordable Health Care Options Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3821IN THE SENATE OF THE UNITED STATESMay 21, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide more options for affordable health insurance to uninsured Americans.1.Short titleThis Act may be cited as the Affordable Health Care Options Act of 2020.2.Short-term limited duration insurance(a)In generalSection 2791(b) of the Public Health Service Act (42 U.S.C. 300gg–91(b)) is amended by adding at the end the following:(6)Short-term limited duration insuranceThe term short-term, limited duration insurance means insurance covering medical care provided pursuant to a contract with an issuer that—(A)has an expiration date specified in the contract that is less than 1 year after the original effective date of the contract and, taking into account renewals or extensions, has a duration of no longer than 3 years in total; (B)may include a renewal guarantee; and(C)with respect to such a contract having a coverage start date on or after January 1, 2019, displays prominently in the contract and in any application materials provided in connection with enrollment in such insurance in at least 14 point type the language in the following notice, with any additional information required by applicable State law: This coverage is not required to comply with certain Federal market requirements for health insurance, principally those contained in the Affordable Care Act. Be sure to check your policy carefully to make sure you are aware of any exclusions or limitations regarding coverage of preexisting conditions or health benefits (such as hospitalization, emergency services, maternity care, preventive care, prescription drugs, and mental health and substance use disorder services). Your policy might also have lifetime or annual dollar limits on health benefits. If this coverage expires or you lose eligibility for this coverage, you might have to wait until an open enrollment period to get other health insurance coverage..(7)Renewal guaranteeThe term renewal guarantee, with respect to short-term limited duration insurance, means a provision in the contract that permits a policyholder, when purchasing the initial insurance contract, to pay an additional amount for a guarantee that the policyholder can elect to purchase, for periods of time following expiration of the initial contract, another policy or policies at some future date, at a specific premium that would not reflect any additional underwriting..(b)Treatment of short-Term limited duration insurance as excepted benefitSection 2791(c)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(c)(1)) is amended—(1)by redesignating subparagraph (H) as subparagraph (I); and(2) by inserting after subparagraph (G) the following:(H)Short-term limited duration insurance..(c)Short-Term health insurance optionsPart C of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–91 et seq.) is amended—(1)by redesignating section 2794 (42 U.S.C. 300gg–95) (regarding uniform fraud and abuse referral format), as added by section 6603 of the Patient Protection and Affordable Care Act (Public Law 111–148), as section 2795; and(2)by adding at the end the following:2796.Short-term health insurance optionsNothing in this title shall be construed to restrict individuals from purchasing insurance covering medical care, including short-term limited-duration insurance, that features renewal guarantees, as defined in section 2791(b)(6)..